

Exhibit 10.66
 
ARTHROCARE CORPORATION
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (the “Agreement”) is effective as of April 21, 2008
(the “Effective Date”), by and between John Raffle (“Executive”) and ArthroCare
Corporation, a Delaware corporation (the “Company”). Certain capitalized terms
used in the Agreement are defined in Section 7 below.
 
RECITALS
 
WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment with the Company and to motivate Executive
to maximize the value of the Company in the event of a Change of Control for the
benefit of its stockholders;
 
WHEREAS, the Company and Executive have entered into that certain Senior VP
Continuity Agreement between the Company and Executive effective as of December
13, 2006 (the “Prior Agreement”); and
 
WHEREAS, the Company and Executive intend that the Prior Agreement be superseded
in all respects by this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:
 
1. Term of Agreement. This Agreement shall commence on the Effective Date and
shall have a term of three years (such period, including any extensions pursuant
to this Section 1, the “Term”). This Agreement shall be automatically renewable
for one-year periods after the expiration of the initial three-year period,
unless otherwise terminated pursuant to Section 5. This Agreement may be
terminated by either party, with or without cause, at the end of the
then-current Term with six months’ advance written notice to the other party.
 
2. Duties.
 
(a) Position. Executive shall be employed as Senior Vice President, Strategic
Business Units, of the Company. In such capacity he shall have those duties and
responsibilities as are within the definition of such position as of the date
hereof, subject to such revisions as the Board of Directors may deem necessary
or appropriate from time to time, prior to a Change of Control (as defined
below). Executive shall report to and be subject to the direction and control of
the Company’s President and Chief Executive Officer (the “CEO”).


--------------------------------------------------------------------------------



(b) Obligations to the Company. Executive agrees to the best of his ability and
experience that he will at all times loyally and conscientiously perform all of
the duties and obligations required of and from Executive pursuant to the
express and implicit terms hereof, and to the reasonable satisfaction of the
Company. During the term of Executive’s employment relationship with the
Company, Executive further agrees that he will devote all of his business time
and attention to the business of the Company, Executive will not render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the
Company’s Board of Directors, and Executive will not directly or indirectly
engage or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this Agreement will prevent Executive from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than 1% of
the outstanding equity securities of a corporation whose stock is listed on a
national stock exchange. Executive will comply with and be bound by the
Company’s operating policies, procedures and practices from time to time in
effect during the term of Executive’s employment.
 
3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason. If Executive’s employment terminates for
any reason, Executive shall not be entitled to any payments, benefits, damages,
award or compensation other than as provided in this Agreement. The rights and
duties created by this Section 3 may not be modified in any way except by a
written agreement executed by the Board of Directors of the Company and
Executive.
 
4. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
salary, Equity Awards (as defined in Section 7 below), bonuses and other
benefits described below in this Section 4.
 
(a) Salary. Executive shall receive an annual salary of $273,735 (the “Base
Salary”). Executive’s Base Salary will be payable biweekly pursuant to the
Company’s normal payroll practices. The Base Salary shall be reviewed annually
by the CEO and the Company’s Board of Directors or its Compensation Committee,
and adjusted as necessary following such review, and any increase will be
effective as of the date determined appropriate by the Board of Directors or its
Compensation Committee and will thereafter be deemed a part of Base Salary for
purposes of Sections 6(a) and 6(b) of this Agreement.
 
(b) Annual Bonus. In addition to the Base Salary, for each fiscal year ending
during the Term, Executive shall have the opportunity to earn an annual
performance bonus (the “Annual Bonus”) in an amount up to 60 % of Executive’s
Base Salary. The exact amount and composition of the Annual Bonus will be
determined by the CEO and the Board of Directors in consultation with Executive,
based upon mutually agreed performance objectives, both personal and corporate.
 
(c) Equity Awards and Other Incentive Programs. Subject to the discretion of the
Company’s Board of Directors, Executive shall be eligible to receive additional
Equity Awards, from time to time in the future, on such terms and subject to
such conditions as the Board of Directors shall determine as of the date of any
such grant. To the extent permitted by Section 422(d) of the Internal Revenue
Code of 1986, as amended (the “Code”), any stock options shall be incentive
stock options. In addition to the foregoing, Executive will be granted the
restricted stock units as described in Exhibit A.

2

--------------------------------------------------------------------------------


 
(i) Equity Award Acceleration Upon a Change of Control. Subject to any
additional acceleration of vesting and exercisability and lapse of transfer or
forfeiture restrictions described in Section 6(a) below, upon a Change of
Control (as defined in Section 7 below), Executive shall immediately become
vested with respect to 50% of the unvested portion of any outstanding unvested
Equity Awards. The foregoing provision is hereby deemed to be a part of each
Equity Award and to supersede any contrary provision in any agreement regarding
such Equity Award.
 
(ii) Equity Award Acceleration Upon a Hostile Takeover. Subject to any
additional acceleration of vesting and exercisability and lapse of transfer or
forfeiture restrictions described in Section 6(a) below, upon a Hostile Takeover
(as defined in Section 7 below), the vesting and exercisability of all of
Executive’s outstanding Equity Awards shall be automatically accelerated and any
transfer or forfeiture restrictions on such Equity Awards automatically lapse as
to 100% of the shares subject thereto. The foregoing provision is hereby deemed
to be a part of each Equity Award and to supersede any contrary provision in any
agreement relating thereto.
 
(d) Additional Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law. Executive shall be eligible for vacation and sick
leave in accordance with the policies in effect during the Term of this
Agreement and will receive such other benefits as the Company generally provides
to its other employees of comparable position and experience. In addition, the
Company shall provide to Executive reimbursement of attorneys’ fees and expenses
incurred by Executive in connection with the negotiation and execution of this
Agreement, up to a maximum of $3,000.
 
(e) Reimbursement of Expenses. Executive shall be authorized to incur on behalf
and for the benefit of, and shall be reimbursed by, the Company for reasonable
expenses, provided that such expenses are substantiated in accordance with
Company policies.
 
5. Termination of Agreement. This Agreement may be terminated during its Term
upon the occurrence of any of the following events:
 
(i) The Company’s termination of Executive for Cause (as defined in Section 7
below) (“Termination for Cause”);
 
(ii)  The Company’s termination of Executive without Cause (as defined in
Section 7 below), which determination may be made by the Company at any time at
the Company’s sole discretion, for any or no reason (“Termination Without
Cause”);

3

--------------------------------------------------------------------------------


 
(iii) The effective date of a written notice sent to the Company from Executive
stating that Executive is electing to terminate his employment with the Company
(“Voluntary Termination”); or
 
(iv) Executive’s death or Disability (as defined in Section 7 below).
 
6. Severance Benefits. Executive shall be entitled to receive severance benefits
upon termination of employment only as set forth in this Section 6:
 
(a) Termination Following a Change of Control.
 
(i) Involuntary Termination. If Executive’s employment with the Company is
terminated at any time within 24 months after a Change of Control as a result of
an Involuntary Termination, then, subject to Executive executing and not
revoking a general release of claims in a form acceptable to the Company,
Executive shall be entitled to receive the following severance and other
benefits: 
 
(A) Severance Pay. During the Continuation Period, Executive shall be entitled
to receive as severance an amount equal to Executive’s Current Compensation that
would otherwise have been payable during the Continuation Period if Executive’s
service had not been terminated. Such severance payments will be made
periodically in the same amounts and at the same intervals as the payments of
Base Salary were made immediately prior to termination of employment. In
addition, during the Continuation Period, the Company shall continue to make
available to Executive and Executive’s spouse and dependents any group health
plans, life insurance plans and other benefit plans and programs of the Company
which were available to such individuals on the date of such termination of
employment (the “Benefit Programs”), to the extent permitted by law and subject
to the terms and conditions of the relevant plan or program. For purposes of
this Section 6(a)(i)(A), Benefit Programs will not include future participation
in any discretionary bonus or equity incentive pool, other than amounts as
contemplated in this subsection A.
 
(B) Medical Benefits. The Company shall reimburse the Executive for the amount
of his or her premium payment for group health coverage, if any, elected by the
Executive pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”); provided, however, that (A) such reimbursement shall
not exceed $1,300 per month, and (B) the Executive shall be solely responsible
for all matters relating to his or her continuation of coverage pursuant to
COBRA, including (without limitation) his or her election of such coverage and
his or her timely payment of premiums; provided, further, that upon the earlier
to occur of (1) the time that the Executive no longer constitutes a Qualified
Beneficiary (as such term is defined in Section 4980B(g)(1) of the Internal
Revenue Code of 1986, as amended) and (2) the date twenty-four (24) months
following the Executive’s termination, the Company’s obligations to reimburse
the Executive under this subsection (B) shall cease; provided, finally, that if
the Company’s obligations under this subsection (B) cease pursuant to clause
(1), the Company shall make a lump sum payment to the Executive equal to the
product of the last monthly reimbursement paid to the Executive pursuant to this
Section 6(a)(i) multiplied by twelve (12).

4

--------------------------------------------------------------------------------




(C) Equity Award Acceleration. The vesting and exercisability of all of
Executive’s outstanding Equity Awards shall be automatically accelerated and any
transfer or forfeiture restrictions on such Equity Awards automatically lapse as
to 100% of the unvested shares subject thereto at the time of the Involuntary
Termination
 
(ii) Voluntary Termination; Termination For Cause. If Executive’s employment
with the Company is terminated at any time within 24 months after a Change of
Control as a result of a Voluntary Termination or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance benefits.
Executive will receive payment(s) for all salary and unpaid vacation accrued as
of the date of Executive’s termination of employment and Executive’s benefits
will be continued under the Company’s then existing benefit plans and policies
in accordance with such plans and policies in effect on the date of termination
and in accordance with applicable law.
 
(b) Termination Apart from a Change of Control. 
 
(i) Involuntary Termination. If Executive’s employment with the Company
terminates at any time prior to the occurrence of a Change of Control or after
the 24-month period following the effective date of a Change of Control as a
result of an Involuntary Termination, then, subject to Executive executing and
not revoking a general release of claims against the Company in a form
acceptable to the Company, Executive will be entitled to receive the following
severance and other benefits:
 
(A) Severance Pay. The Company shall pay to Executive continuing payments of
severance pay in accordance with its normal payroll practices at a rate equal to
Executive’s base salary (not including bonus) in effect immediately prior to the
Executive’s termination for a period of 12 months. In addition, for a period of
12 months following Executive’s termination pursuant to this Section 6(b)(i),
the Company shall continue to make available to Executive and Executive’s spouse
and dependents the Benefit Programs, to the extent permitted by law and subject
to the terms and conditions of the relevant plan or program. For purposes of
this Section 6(b)(i)(A), Benefit Programs will not include future participation
in any discretionary bonus or equity incentive pool, other than continuation of
amounts as contemplated in this subsection A.
 
(B) Medical Benefits. The Company shall reimburse the Executive for the amount
of his or her premium payment for group health coverage, if any, elected by the
Executive pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”); provided, however, that (A) such reimbursement shall
not exceed $1,300 per month, and (B) the Executive shall be solely responsible
for all matters relating to his or her continuation of coverage pursuant to
COBRA, including (without limitation) his or her election of such coverage and
his or her timely payment of premiums; provided, further, that upon the earlier
to occur of (1) the time that the Executive no longer constitutes a Qualified
Beneficiary (as such term is defined in Section 4980B(g)(1) of the Internal
Revenue Code of 1986, as amended) and (2) the date twelve (12) months following
the Executive’s termination, the Company’s obligations to reimburse the
Executive under this Section 6(b)(i) shall cease.

5

--------------------------------------------------------------------------------


 
(C) Equity Awards. Effective as of date of termination, the Employee’s Equity
Awards will cease to continue vesting and all of the unvested Options Equity
Awards will be canceled. The Employee’s Equity Awards which are vested at the
time of termination will remain exercisable in accordance with the terms of
their respective agreements pursuant to which they were granted for the periods
set forth therein. Effective as of the date of termination, any restrictions
with respect to restricted shares of the Company’s capital stock that Employee
then holds shall cease lapsing and all of the unvested shares shall be subject
to forfeiture and/or repurchase pursuant to the terms of the restricted stock
agreements pursuant to which they were granted.
 
(ii) Voluntary Termination; Termination for Cause. If Executive’s employment
with the Company is terminated at any time prior to a Change of Control or after
the 24 month period following the effective date of a Change of Control as a
result of a Voluntary Termination (other than an Involuntary Termination, in
which case Section 6(b)(i) will apply) or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance or other
benefits described in this Section 6. Executive will receive payment(s) for all
salary and unpaid vacation accrued as of the date of Executive’s termination of
employment and Executive’s benefits will be continued under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination and in accordance with applicable law.
 
(c) Termination Resulting from Death or Disability. If Executive’s employment is
terminated as a result of Executive’s death or Disability at any time prior to
an Involuntary Termination, Executive, or, as the case may be, Executive’s
estate or designated beneficiary(ies) will receive payment(s) for all salary and
unpaid vacation accrued as of the date of Executive’s termination of employment
and Executive’s benefits will be continued under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of termination and in accordance with applicable law.
 
7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
 
(a) “Cause” for Executive’s termination will exist at any time after the
happening of one or more of the following events, in each case as determined in
good faith by the Company’s Board of Directors:
 
(i) Executive’s gross negligence or willful misconduct in performance of his
duties hereunder where such gross negligence or unique misconduct has resulted
or is likely to result in substantial and material damage to the Company or any
of its subsidiaries;
 
(ii) Executive’s repeated and unjustified absence from the Company;
 
(iii) Executive’s material and willful violation of any federal or state law;
 
(iv) The commission of any act of fraud by Executive with respect to the
Company;
 
6

--------------------------------------------------------------------------------


 
(v) Executive’s conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company; or
 
(vi) Executive’s incurable material breach of any element of the Company’s
Confidential Information and Invention Assignment Agreement, including without
limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information.
 
(b) “Change of Control” shall mean the occurrence of any of the following
events:
(i) intentionally omitted;
 
(ii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;
 
(iii) The approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
 
(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
 
(c) “Continuation Period” shall mean, in the event of an Involuntary Termination
within 24 months after a Change of Control, the period of time commencing with
termination of Executive’s employment in an Involuntary Termination during the
Term of this Agreement and ending with the expiration of 24 months following the
date of Executive’s termination.
 
(d) “Current Compensation” shall mean an amount equal to the greater of (i)
Executive’s Base Compensation earned in the fiscal year preceding the fiscal
year of Executive’s termination, or (ii) Executive’s Base Compensation for the
fiscal year of Executive’s termination, including 100% of any bonus which the
Executive could have earned during such fiscal year, assuming the achievement of
all relevant Executive and Company goals, milestones and performance criteria.
 
(e) “Disability” shall mean that Executive has been unable to perform his duties
under this Agreement as a result of his incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such Agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least 30
days’ written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his duties hereunder before the termination of his employment become
effective, the notice of intent to terminate shall automatically be deemed to
have been revoked.
 
7

--------------------------------------------------------------------------------


 
(f) “Equity Award” shall mean a grant of stock options, stock appreciation
rights, restricted stock or restricted stock units.
 
(g) “Hostile Takeover” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities,
without the approval of the Company’s Board of Directors;
 
(h) “Involuntary Termination” shall include any Termination Without Cause and
Executive’s Voluntary Termination, upon 30 days prior written notice to the
Company within 90 days following:
 

(i)
The assignment of any duties, or the removal from or reduction or limitation of
duties or responsibilities, which in any case is a significant change in
Executive’s position, title, organization level, duties, responsibilities,
compensation and status with the Company, without Executive’s express written
consent;

(ii) A substantial reduction of the facilities and perquisites provided to
Executive (including office space or relocation more than 30 miles from the
Company’s then present location);
 
(iii)  A reduction in Executive’s Base Salary (other than in connection with a
general decrease in base salaries for officers of the Company);
 
(iv)  A material reduction in the kind or level of Executive’s benefits
(including percentage bonus opportunity) with the result that the overall
benefits package is significantly reduced;
 
(v) any purported termination of the Executive by the Company that is not
effected for Disability or for Cause, or any purported termination for which the
grounds relied upon are not valid; or
 
(vi)  The failure of the Company to obtain the assumption of this Agreement by
any successors; provided, however, that no Involuntary Termination shall be
deemed to have occurred if any such successor substitutes an agreement for this
Agreement providing comparable severance benefits to those provided in this
Agreement.
 
In connection with a Change of Control, if Executive and any successor company
or its parent are unable to negotiate a new agreement governing the terms of
Executive’s service with such successor company or its parent prior to the
closing of such transaction, then Executive shall be deemed to have been
“Involuntarily Terminated” effective upon the Change of Control.
 
8

--------------------------------------------------------------------------------


 
8. Golden Parachute Excise Tax.
 
(a) Reimbursement. In the event that it shall be determined that any payment or
other benefit by the Company to or for the benefit of Executive under this
Agreement, whether paid or payable, but determined without regard to any
additional payments required under this Section (the “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive shall be entitled to receive an additional payment from
the Company (the “First Reimbursement Payment”) equal to 100% of any Excise Tax
actually paid or payable by Executive in connection with the Payments, plus an
additional payment from the Company in such amount that after payment of all
taxes on the First Reimbursement Payment (including, without limitation, any
interest and penalties on such taxes and the Excise Tax), Executive retains an
amount equal to Reimbursement Payment.
 
(b) Determination. Unless the Company and Executive otherwise agree in writing,
any determination required under this Section shall be made in writing by the
nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change of Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Company), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their determination
under this Section. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section. 
 
9. Confidentiality Agreement. Executive has signed an Employment, Proprietary
Information and Invention Assignment Agreement in the form attached hereto as
Exhibit A that covers protection of the Company’s proprietary information and
assignment of inventions (the “Confidentiality Agreement”). Executive hereby
represents and warrants to the Company that he has complied with all obligations
under the Confidentiality Agreement and agrees to continue to abide by the terms
of the Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.
 
10. Noncompetition Covenant. Executive hereby agrees that he shall not, during
the Term of this Agreement and the Continuation Period, if applicable, without
the prior written consent of the Company’s Board of Directors, carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that results in
or would be reasonably expected to result in the sale, creation or research and
development of products that are the same or similar to those protected by any
of the Company’s or its subsidiaries’ intellectual property rights (including,
but not limited to issued patents, patent applications, trade secrets, and/or
non-public proprietary information), nor engage in any other activities that
conflict with Executive’s obligations to the Company.
 
9

--------------------------------------------------------------------------------


 
11. Nonsolicitation Covenant. Executive hereby agrees that he shall not, during
the Term of this Agreement and for 12 months after the end of the Continuation
Period, if applicable, do any of the following without the prior written consent
of the Company’s Board of Directors:
 
(a) Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person, either directly or indirectly, to direct his or its
purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company (which for the avoidance of doubt does not prohibit the solicitation of
customers for sales of products that are not the same or similar to those
protected by the Company’s or its subsidiaries’ intellectual property rights as
set forth in 10(a) above) ; and
 
(b) Solicit Personnel. Solicit or influence or attempt to influence any person
employed by the Company to terminate or otherwise cease his employment with the
Company or become an employee of any competitor of the Company.

 
12. Conflicts. Executive represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the Term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Executive further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will.
 
13. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets that executes and
delivers the assumption agreement described in this Section 13 or which becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all of Executive’s rights hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
14. Indemnification Agreement. The Company and the Executive have entered into
an Indemnification Agreement substantially in the form filed as Exhibit 10.1 to
the Company’s Registration Statement on Form S-1 filed with the Securities and
Exchange Commission (Registration No. 33-80453).
 
10

--------------------------------------------------------------------------------


 
15. Section 409A of the Code. Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Executive’s termination of employment with the
Company, Executive is deemed to be a “specified employee” as defined in Section
409A of the Code, any payment or benefit that otherwise would be paid to
Executive during the period of time beginning with such termination of
employment and ending on the earliest of (i) the date which is six months after
Executive’s “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (ii)
the date of Executive’s death or “disability” (as such term is used in Section
409A(a)(2)(C) of the Code) or (iii) the effective date of a “change in the
ownership or effective control” of the Company (as such term is used in Section
409A(a)(2)(A)(v) of the Code) shall instead be paid to Executive in a lump sum
as soon as practicable following such period of time (for the avoidance of
doubt, any installment payments due to Executive after such period of time shall
not be accelerated). The provisions of this Section 15 shall only apply to the
extent required to avoid Executive’s incurrence of any penalty tax or interest
under Section 409A or any regulations or guidance promulgated thereunder.
 
16. Miscellaneous Provisions.
 
(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement,
shall any such payment be reduced by any earnings that Executive may receive
from any other source.
 
(b) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
 
(c) Sole Agreement. This Agreement, including any Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof, including the Prior
Agreement.
 
(d)  Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally,
by facsimile or by a nationally recognized delivery service (such as Federal
Express or UPS), or forty-eight (48) hours after being deposited in the U.S.
mail as certified or registered mail with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address as set forth below
or as subsequently modified by written notice. Any termination by the Company
for Cause or by Executive as a result of an Involuntary Termination shall be
communication by a notice of termination to the other party hereto given in
accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 15 days after the giving of such notice). The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.
 
11

--------------------------------------------------------------------------------


 
(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.
 
(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
(g)  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
(h) Arbitration.   Any dispute or claim arising out of or in connection with
this Agreement shall be finally settled by binding arbitration in San Jose,
California in accordance with the rules of the American Arbitration Association
by one arbitrator appointed in accordance with said rules. The arbitrator shall
apply California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 16(h) shall not apply to the Confidentiality
Agreement.
 
(i) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.
 
(j) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(k) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a Section of this Agreement
shall mean the corporation that actually employs Executive.
 
12

--------------------------------------------------------------------------------



(l) ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
 
The parties have executed this Agreement the date first written above.



 
ARTHROCARE CORPORATION
         
By:
/s/ Michael A. Baker          Michael A. Baker      
Title: President and Chief Executive Officer
     
Address:
7500 Rialto Boulevard, Building Two, Suite 100; Austin, TX 78735
         
EXECUTIVE:
     
JOHN RAFFLE
         
Signature:    
/s/ John Raffle
     
Address:

 
13

--------------------------------------------------------------------------------



EXHIBIT A


RESTRICTED STOCK UNITS


Executive shall receive a restricted stock unit grant valued at $50,000; the
exact number of shares under this grant is determinable based on the closing
price of the Company’s common stock on the date of grant. The restricted stock
unit grant will vest after three years from the date of grant subject to
Executive’s continued employment through such date so that the restricted stock
unit is vested as to 100% of the shares of Company common stock subject thereto
on the third-anniversary of the date of grant. The date of grant shall be the
date on which the restricted stock unit grant is presented to the Board for
approval, which is expected to be the first meeting following the Effective
Date, and the vesting commencement date will be the Effective Date.
 
14

--------------------------------------------------------------------------------


 
EMPLOYEE CONFIDENTIALITY AGREEMENT
 
15

--------------------------------------------------------------------------------

